Citation Nr: 1628729	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease (DDD) of the lumbar spine with central disc herniation at L4-S1, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for DDD of the cervical spine with diffuse disc osteophyte bulging from C4-C7, evaluated as 10 percent disabling prior to February 29, 2012.  

3.  Entitlement to an increased evaluation for DDD of the cervical spine with diffuse disc osteophyte bulging from C4-C7, evaluated as 20 percent disabling from February 29, 2012.

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) from February 29, 2012.

5.  Entitlement to TDIU prior to February 29, 2012, to include on an extraschedular basis.  

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to August 1989, June 1990 to August 1990, February 2002 to September 2002, and from December 2002 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Wichita, Kansas, regional office (RO) of the Department of Veterans Affairs (VA).  This decision increased the evaluation for the lumbar spine to 20 percent and the cervical spine to 10 percent.  The Veteran disagreed with the amount of these increases, and began the current appeal. 

During the course of this appeal, the evaluation for the Veteran's cervical spine disability was increased from 10 percent to 20 percent effective from February 29, 2012 in a June 2012 rating decision.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the evaluation is less than the maximum available both before and after February 29, 2012, this matter remains on appeal before the Board.  It will be characterized as two separate issues for the sake of convenience. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of this hearing is in the claims folder.

This appeal was previously before the Board in August 2014, at which time the Board denied entitlement to increased ratings for the lumbar spine and the cervical spine, and remanded the claim for TDIU.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 order, the Court granted a November 2015 Joint Motion for Partial Remand.  The appeal has now been returned to the Board for action consistent with the JMR.  

The claim for TDIU that was remanded by the Board has not yet been returned.  However, the Board will again assume jurisdiction of the claim of entitlement to a TDIU because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the outcome will be favorable to the Veteran, there is no harm in proceeding with the adjudication of this matter before consideration by the RO on remand is completed.  

The issues of entitlement to an increased evaluation for DDD of the lumbar spine with central disc herniation at L4-S1, entitlement to an increased evaluation for DDD of the cervical spine with diffuse disc osteophyte bulging from C4-C7 for the periods both before and after February 29, 2012, and entitlement to TDIU prior to February 29, 2012 to include on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  As of February 29, 2012, the Veteran's service connected disabilities have a combined rating of 90 percent disabling; his DDD of the cervical spine and associated disabilities have a combined rating of 40 percent or more. 

2.  The evidence is at least in equipoise on the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service connected disabilities have been met as of February 29, 2012.  C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board finds that the duty to notify and the duty to assist have been met for the Veteran's claim for TDIU for the period from February 29, 2012.  Furthermore, given the favorable outcome of this decision, any failures in this regard were harmless and do not prevent consideration of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran contends that his service connected cervical spine disability, lumbar spine disability, and other related disabilities render him unemployable.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  

As of February 29, 2012, the Veteran's service connected disabilities include left upper extremity radiculopathy, evaluated as 30 percent disabling; cauda equina syndrome, evaluated as 20 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; degenerative disc disease of the cervical spine, evaluated as 20 percent disabling; left lower extremity radiculopathy, evaluated as 20 percent disabling; right upper extremity radiculopathy, evaluated as 20 percent disabling; status post ligamentous and tendinous repair of the right knee, evaluated as 10 percent disabling; right knee arthritis, evaluated as 10 percent disabling; left knee arthritis, evaluated as 10 percent disabling; right lower extremity radiculopathy, evaluated as 10 percent disabling; and erectile dysfunction, evaluated as zero percent disabling.  Consideration of the bilateral factor brought the combined evaluation to 90 percent disabling.  

These evaluations meet the criteria of 38 C.F.R. § 4.16(a) as of February 29, 2012.  Although no single disability is evaluated as high as 40 percent or more, the disabilities resulting from a common etiology will be considered as one disability.  The evaluations resulting from the Veteran's cervical spine disability (left upper extremity radiculopathy, DDD of the cervical spine, right upper extremity radiculopathy) combine to 40 percent or more, and the scheduler criteria are met.  See 4.25 (2015).  

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363. 

The record shows that the Veteran has worked in many different fields, all of which require physical activity.  Most of his job experience has been as a welder and a truck driver.  His most recent employment was a truck driver, but he has not worked since 2007.  

An August 2008 Medical Examination Report for Commercial Drive Fitness Determination determined that the Veteran did not meet the standards to work as a commercial truck driver because of a permanent disability due to left shoulder pain, left lower extremity pain, neck and upper back pain, and low back pain.  The Board observes that these are all service connected disabilities.  6/6/2012 VBMS Correspondence.  

The Veteran was afforded a VA general medical examination on February 29, 2012.  The examiner opined that the Veteran's cervical DDD and radiculopathy should not prevent him from obtaining and maintaining gainful employment by doing sedentary work with breaks and work that does not require fine motor skills.  The examiner further opined that the Veteran's lumbar DDD should not prevent him from obtaining and maintaining gainful employment by doing sedentary work with sufficient breaks.  However, the examiner further noted that the Veteran should not drive with his radiculopathy.  Also, the examiner found that the Veteran's knee conditions should not prevent him from obtaining and maintaining gainful employment doing at least sedentary work.  Finally, the examiner opined that the Veteran's neurogenic bladder should not prevent him from obtaining and maintaining gainful employment.  2/29/2012 VBMS VA Examination, pp. 21, 36, 50, 69.  

A VA Form VA 21-4192 Request for Employment Information in Connection with Claim for Disability was received from the Veteran's most recent employer in February 2014.  The Veteran had been employed as an over the road truck driver from November 2006 to March 2007.  The employer indicated that the Veteran was separated because he was unable to do his job within his restrictions.  2/7/2015 VBMS VA 21-4192 Request for Employment Information in Connection with Claim for Disability, p. 1.  

In an examination for the Social Security Administration (SSA) conducted in November 2014, the Veteran was noted to have previously been determined to be disabled from work due to a history of lumbar spine DDD, cervical spine DDD, and bilateral knee disabilities in December 2009, with an established onset date of March 14, 2007.  The examination determined that no significant medical improvement had occurred, and that disability was found to continue.  1/27/2015 VBMS Medical Records Furnished by SSA, p. 78.  

The Veteran was afforded a VA examination of his thoracolumbar spine in September 2015.  The claims file was reviewed by the examiner.  After completion of the examination, the examiner opined that the Veteran's back disability impacted his ability to work.  However, it was also opined that the Veteran would be able to do sedentary work with no excessive lifting, bending, pushing or pulling.  9/18/2015 VBMS C & P Exam #2, p. 16.  

The Veteran also underwent a VA examination of his cervical spine in September 2015.  Following this examination, the examiner opined that the Veteran's neck disability impacted his ability to work.  The Veteran would be unable to do work that required the full range of motion of his neck, but he should be able to do sedentary work not requiring lifting, carrying, or pushing due to his left arm weakness.  9/18/2015 VBMS C & P Exam #1, p. 16.  

The Veteran underwent a private vocational assessment in May 2016.  The examiner conducted a telephone interview with the Veteran and reviewed his claims file.  Only the impact of the Veteran's service connected disabilities was considered, as well as his prior work history and educational attainment.  At the completion of this review, the examiner found it was more likely than not that the Veteran's service connected disabilities had prevented him from securing and following substantially gainful employment since March 2007 when he last worked as a truck driver.  Due to the frequency and duration of the Veteran's toileting needs resulting from his cauda equine syndrome, the examiner did not agree with prior assessments finding that he was capable of sedentary employment.  His neck, back, and knee disabilities prevented other employment that requiring standing, walking, weight-bearing, and other physical demands.  6/06/2016 VBMS Third Party Correspondence, p. 13.  

In view of the above, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Board notes that VA medical opinions have continued to find that the Veteran is capable of sedentary employment.  However, the ultimate question as to employability is a question that the Board and not the health care professionals must answer.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The VA opinions appear to consider the Veteran's disabilities individually, and not their combined impact.  Furthermore, it appears that these examiners gave little consideration to the Veteran's occupational history.  In contrast, the November 2014 SSA assessment and the May 2016 private assessment considered the combined impact of the Veteran's disabilities as well as his previous work history.  The May 2016 assessment also discussed how and why sedentary work was prevented.  Their conclusion is that the Veteran's service connected disabilities combine to make him unemployable.  The Board finds that these opinions are the most persuasive, and that TDIU is warranted. 


ORDER

Entitlement to a total rating based on individual unemployability due to service connected disabilities from February 29, 2012 is granted.


REMAND

The Veteran was afforded a VA examination of the cervical spine in September 2015.  The examination report notes that he underwent anterior C6-7 fusion at a VA facility in March 2015.  The September 2015 VA examination of the lumbar spine also notes continued treatment since the previous February 2012 examination.  A review of the claims file shows that the surgical records and related hospital and treatment records have not been obtained.  In fact, the most recent VA treatment records for the cervical spine and lumbar spine are dated September 2012.  The Board finds that these records must be obtained and associated with the claims file.  

Furthermore, although the Veteran has now been awarded TDIU effective from February 29, 2012, his claim for an increased rating was received in January 2010.  As less than the maximum available benefit has been awarded prior to February 29, 2012, entitlement to TDIU must be considered for that period.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran failed to meet the scheduler criteria for TDIU before February 29, 2012.  38 C.F.R. § 4.16(a).  Depending on the outcome of the Veteran's claims for higher ratings for his DDD of the lumbar spine and DDD of the cervical spine, there is a possibility that this will change.  However, even if the ratings for this period remain unchanged, it must be noted that both the November 2014 SSA assessment and the May 2016 private vocational assessment assert that the Veteran has been unemployable since 2007.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if after adjudication of the increased rating claims the Veteran continues to not meet the schedular requirements for any portion of the period on appeal, the claim for TDIU must be forwarded to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the treatment of the Veteran's DDD of the cervical spine and DDD of the lumbar spine from September 2012 to the present and associate them with the claims folder.  This should include all records pertaining to his March 2015 cervical spine surgery.   

2.  After all records have been obtained, and with consideration of all evidence received since the most recent rating decision in September 2012, readjudicate the claims for increased ratings for DDD of the cervical spine and DDD of the lumbar spine for the entire period on appeal. 

3.  Adjudicate the claim for TDIU for the period prior to February 29, 2012.  For any portion of the appeal period in which the Veteran fails to meet the schedular criteria, the claim for TDIU should be referred to the Director, Compensation Service for extraschedular consideration.  A copy of the Director's decision should be placed in the claims file.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


